                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DENNIS LONNIE ALFRED WARD et al.,

                     Plaintiff,                    Case No. 1:19-cv-612
v.                                                 Honorable Paul L. Maloney
KATHY THARP et al.,

                     Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Defendants’ motion to dismiss (ECF No. 3) is GRANTED

and Plaintiffs’ action is DISMISSED WITH PREJUDICE for failure to state a claim pursuant

to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   October 22, 2019                          /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
